COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00196-CV

Alex Farr, Leigh A. Simpson, Kyla         §    From the 236th District Court
Garcia, Gynette Rodriguez, Karan
Hannah, Rebecca Britton, Nancy
Bean, Rose Crusdale, Ashley
Robinson, A.S., Next of Friend of
J.S., a Minor, V.G. Next of Friend of     §    of Tarrant County (236-291133-17)
S.G., a Minor, J.R. Next of Friend of
T.R., a Minor, K.H., Next of Friend of
K.H., a Minor, Delila Perrerira, In Her
Own Right and As Next of Friend of
A.M., a Minor, T.D., Next of Friend of    §    July 19, 2018
C.D., A Minor., and Jasmine
Crockett

v.

Arlington Independent School              §    Opinion by Justice Gabriel
District, Arlington Independent
School District Board of Trustees,
Jamie Sullins, and Marcelo Cavazos

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants shall bear the costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Lee Gabriel
    Justice Lee Gabriel